Citation Nr: 1759853	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-14 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for low back disorder. 

2. Entitlement to service connection for a bilateral foot disorder.

3. Entitlement to service connection for diabetes mellitus type II. 

4. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	American Legion 


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976 and November 1990 to April 1991. This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The issue of tinnitus has been raised by the record at the August 2016 board hearing where the Veteran testified he had ringing in his ears during service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain VA and private treatment records, addendum opinions, and VA examinations.

First, remand is required to obtain VA treatment records and private treatment records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C. §5103A (2012); 38 C.F.R. §3.159 (c) (2017). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. 
§ 3.159(c)(2) (2017).  At the August 2016 Board hearing, the Veteran testified that he receives all of his recent treatment at the VA Medical Center (VAMC) in Columbia. The most recent VA treatment records are dated in 2012.  The Veteran also testified that he received private treatment for his back condition from Pee Dee Orthopedics; no such records are associated with the claims file.  Therefore, on remand, the AOJ must make every effort to obtain these records.

Second, remand is required to obtain adequate addendum opinions regarding the back disorder and left ear hearing loss. Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

In March 2012, the Veteran was afforded a VA examination for his back disorder. The diagnosed was lumbar degenerative disc disease. The Veteran reported that his back pain began in the late 1980s during his service in the National Guard with progressive worsening of back pain over the years. The examiner noted the lack of documentation of complaints of, or treatment for, low back pain during the Veteran's first period of military service, and a single complaint of low back pain and occasional left leg pain during the second period of service. The examiner opined that the Veteran's current low back disorder was less likely than not related to the complaint of low back pain in 1991 as there was no documentation of back problems on the Veteran's separation physical nor evidence of continued chronic back pain in between 1991 and 2009, when the Veteran was seen at a VA facility. The Board finds that remand is required to obtain an addendum opinion that addresses the Veteran's competent lay statements of symptoms since service. At the August 2016 Board hearing, the Veteran testified he has had back trouble ever since service. The Veteran testified that he did not go to sick call given the environment, and self-medicated with Tylenol. Remand is required to address these statements.  

In March 2012, the Veteran was afforded a VA examination for hearing loss. The examiner diagnosed sensorineural hearing loss of the left ear and opined that the hearing loss was not at least as likely as not caused by or a result of service. The examiner noted that the Veteran's Military Occupation Specialty (MOS) as indirect fire infantryman indicated highly probable noise exposure. However, the examiner explained that the Veteran's entrance and separation examinations for his first and second periods of service showed puretone thresholds within normal limits bilaterally with no significant degradation beyond normal variability. Additionally, the examiner cited the study by the Institute of Medicine of the National Academy of Sciences that there is no reasonable basis for delayed-onset hearing loss. The 2012 VA opinion regarding the etiology of the Veteran's left hearing loss is inadequate for adjudication purposes. A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion without a complete discussion of whether threshold shifts are present. Hensley v. Brown, 5 Vet. App. 155 (1993). Remand is therefore required to secure an adequate opinion for left ear hearing loss.

Remand is required to afford the Veteran VA examinations for a bilateral foot disorder and for diabetes mellitus. A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" related to service is a low threshold.  McLendon, 20 Vet. App. at 83. 

Regarding the bilateral foot disorder, at the August 2016 Board hearing, the Veteran testified that during his first period of service, a piece of equipment from a motor pool fell on his right foot. The Veteran testified that he currently receives VA for a foot condition and that he has had surgery on his right foot. Additionally, the Veteran testified that doctors told him he could have a foot condition from the rubbing of boots on his feet during service. The service treatment records (STRs) contain a report of medical history indicating foot trouble and a January 1991 record noting chronic foot pain. VA records note diagnoses of right bunion.  Private treatment records note diagnoses of porokeratoma and bilateral hallux valgus. The Veteran reported symptoms since service. Remand is thus required for a VA examination as the evidence shows diagnoses of foot disorders, allegations of in-service foot incidents, and the Veteran's testimony that a private provider told him that the disorders could be related to service.  

Regarding the claim for diabetes mellitus, the Veteran testified that in the mid to late 1990s, he was diagnosed with diabetes. Private records show a diagnosis of diabetes in approximately 2001.  The Veteran testified that he had blurred vision and constant thirst, which he alleges were symptoms. An in-service report of medical history noted eye trouble. The Veteran has received treatment for diabetes mellitus throughout the period on appeal. Therefore, the Veteran should be afforded a VA examination as there is current disability of diabetes mellitus, an in-service notation of eye trouble, and allegations that the diagnoses came shortly after service discharge.


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records including Pee Dee Orthopedics. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, obtain an opinion from a suitably qualified VA examiner regarding the etiology of the low back disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder had onset in, or is otherwise related to, active service.  

The examiner must specifically address the Veteran's lay statements indicating continuity of symptoms since service discharge and the March 2012 VA examination report.

4. After any additional records are associated with the claims file, obtain an opinion from a suitably qualified VA examiner regarding the etiology of his left ear hearing loss.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an examination is deemed necessary, one must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss had onset in, or is otherwise related to, active service.  
In providing this opinion, the examiner must discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss were caused by noise exposure in service as opposed to some other cause. The examiner must also discuss the significance of the finding that there were no significant thresholds shifts when comparing the entrance and separation examinations and also address the Veteran's testimony from the August 2016 Board hearing that he did not have hearing protection around the clock because he would often sleep in the vehicle from where firing was taking place and that he experienced ringing after rounds went off.

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral foot disorders. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding the presence of current foot disorders.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed foot disorder had onset in, or is otherwise related to, active service.  

The examiner must specifically address the following: 
1) an undated Report of Medical History in the STRs indicating foot trouble; 2) VA and private treatment records indicating treatment for foot disorders including bilateral hallux valgus, corns, and calluses; and 3) the August 2016 Hearing transcript including the Veteran's testimony that a piece of equipment from a motor pool fell on his right foot, that he has received surgery on his right foot, and that doctors have suggested he has a foot condition due to the rubbing of boots on his feet during service.  

6. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his diabetes mellitus. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus had onset in, or is otherwise related to, active service.  

The examiner must address the following: 1) an undated Report of Medical History in the STR indicating eye trouble; and 2) the Veteran's August 2016 testimony that he had blurred vision and constant thirst which were symptoms of diabetes mellitus. 

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






